DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method, and falls into one of the four statutory categories.
Claim 1 recites the following abstract ideas:
determining whether the first query is capable of being answered using symbolic reasoning performed on data of a symbolic knowledge base; (mental process step directed to analysis and observation of a query)

extracting one or more axioms from a plurality of documents in response to a determination that a second query is not capable of being answered using the symbolic reasoning; (mental process step directed to analyzing data from the documents to determine axioms)
determining whether the one or more axioms are consistent with the symbolic knowledge base; (mental process step directed to analysis of the axioms)
and generating a second query answer based on the one or more axioms in response to a determination that the one or more axioms are consistent with the symbolic knowledge base. (mental process step directed to evaluating and determining an answer to the query)
Claim 1 recites the following additional elements:
receiving a first query from at least one user; (directed to data transmission of a first query. This is a form of pre-solution activity and does not integrate the judicial exception into a practical application. Similarly, the additional element does not amount to significantly more than the judicial exception. See MPEP 2106.05(d)(II), example i)

Independent claim 15 is directed to a product, and falls into one of the four statutory categories.

determine whether the first query is capable of being answered using symbolic reasoning performed on data of a symbolic knowledge base; (mental process step directed to analysis and observation of a query)
execute the symbolic reasoning to generate a first query answer in response to a determination that the first query is capable of being answered using the symbolic reasoning; (mental process step directed to evaluating and determining an answer to the query. A human is capable of performing symbolic reasoning to provide an answer to a query)
extract one or more axioms from a plurality of documents in response to a determination that a second query is not capable of being answered using the symbolic reasoning; (mental process step directed to analyzing data from the documents to determine axioms)
determine whether the one or more axioms are consistent with the symbolic knowledge base; (mental process step directed to analysis of the axioms)
and generate a second query answer based on the one or more axioms in response to a determination that the one or more axioms are consistent with the symbolic knowledge base. (mental process step directed to evaluating and determining an answer to the query)
Claim 15 recites the following additional elements:
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by 
receive a first query from at least one user; (directed to data transmission of a first query. This is a form of pre-solution activity and does not integrate the judicial exception into a practical application. Similarly, the additional element does not amount to significantly more. See MPEP 2106.05(d)(II), example i)

Independent claim 16 is directed to a system, and falls into one of the four statutory categories.
Claim 16 recites the following abstract ideas:
determining whether the first query is capable of being answered using symbolic reasoning performed on data of a symbolic knowledge base; (mental process step directed to analysis and observation of a query)
executing the symbolic reasoning to generate a first query answer in response to a determination that the first query is capable of being answered using the symbolic reasoning; (mental process step directed to evaluating and determining an answer to the query. A human is capable of performing symbolic reasoning to provide an answer to a query)
extracting one or more axioms from a plurality of documents in response to a determination that a second query is not capable of being answered using the symbolic reasoning; (mental process step directed to analyzing data from the documents to determine axioms)

and generating a second query answer based on the one or more axioms in response to a determination that the one or more axioms are consistent with the symbolic knowledge base; (mental process step directed to evaluating and determining an answer to the query)
Claim 16 recites the following additional elements:
a memory; and at least one processor coupled to the memory and configured for: (These are interpreted as generic computer components and do not amount to significantly more. See MPEP 2106.05(f).)
receiving a first query from at least one user; (directed to data transmission of a first query. This is a form of pre-solution activity and does not integrate the judicial exception into a practical application. Similarly, the additional element does not amount to significantly more. See MPEP 2106.05(d)(II), example i)

Independent claim 18 is directed to a method, and falls into one of the four statutory categories.
Claim 18 recites the following abstract ideas:
determining that the query is not capable of being answered using symbolic reasoning performed on data of a symbolic knowledge base; (mental process step directed to analysis and observation of a query)
extracting one or more axioms from a plurality of documents in response to the determination that the query is not capable of being answered using the symbolic 
determining whether the one or more axioms are consistent with the symbolic knowledge base; (mental process step directed to analysis of the axioms)
and generating a query answer based on the one or more axioms in response to a determination that the one or more axioms are consistent with the symbolic knowledge base. (mental process step directed to evaluating and determining an answer to the query)
Claim 18 recites the following additional elements:
receiving a query from at least one user; (directed to data transmission of a first query. This is a form of pre-solution activity and does not integrate the judicial exception into a practical application. Similarly, the additional element does not amount to significantly more than the judicial exception. See MPEP 2106.05(d)(II), example i.)

Dependent claim 2 is directed to a method, and falls into one of the four statutory categories.
Claim 2 recites the following abstract ideas:
determining whether part of a given query is capable of being answered using the symbolic reasoning in response to the determination that the given query is not capable of being answered. (mental process step directed to analysis and observation of a query)
Claim 2 does not recite any additional elements.

Dependent claim 3 is directed to a method, and falls into one of the four statutory categories.
Claim 3 recites the following abstract ideas: 
modifying a given query to at least one of (i) include one or more keywords and (ii) exclude one or more keywords in response to the determination that the given query is not capable of being answered using the symbolic reasoning. (mental process step directed to observation and evaluation of a query. A human is capable of mentally modifying a query to include and exclude keywords such as synonyms)
Claim 3 does not recite any additional elements.

Dependent claim 4 is directed to a method, and falls into one of the four statutory categories.
Claim 4 does not recite any additional abstract ideas. 
Claim 4 recites the following additional elements:
wherein the one or more keywords correspond to one or more elements of an ontology. (This element further describes data organization, and does not integrate the abstract idea into a practical application. Similarly, the additional element does not amount to significantly more than the judicial exception. See MPEP 2106.05(d)(II), example iv.)

Dependent claim 5 is directed to a method, and falls into one of the four statutory categories.
Claim 5 does not recite any additional abstract ideas. 

wherein the one or more axioms comprise at least one of (i) an assertion component and (ii) a terminological component. (This element describes field of use for the invention, and does not integrate the abstract idea into a practical application. Similarly, the additional element does not amount to significantly more than the judicial exception. See MPEP 2106.05(h).)

Dependent claim 6 is directed to a method, and falls into one of the four statutory categories.
Claim 6 recites the following abstract ideas:
adding the one or more axioms determined to be consistent to the symbolic knowledge base. (mental process step directed to observation and evaluation of axioms)
Claim 6 does not recite any additional elements.

Dependent claim 7 is directed to a method, and falls into one of the four statutory categories.
Claim 7 does not recite any additional abstract ideas.
Claim 7 recites the following additional elements:
wherein the queries comprises natural language queries. (The additional limitation is directed to the type of data retrieval input, which is related to field of use and does not integrate the abstract idea into a practical application. Similarly, the additional element does not amount to significantly more than the judicial exception. See MPEP 2106.05(h).)

Dependent claim 8 is directed to a method, and falls into one of the four statutory categories.
Claim 8 recites the following abstract ideas:
comprising converting at least one of the queries to either (i) a SPARQL format or (ii) a descriptive logic format. (mental process step directed to evaluating the queries and determining their representation in either SPARQL or descriptive logic formats.)
Claim 8 does not recite any additional elements.

Dependent claim 9 is directed to a method, and falls into one of the four statutory categories.
Claim 9 does not recite any additional abstract ideas.
Claim 9 recites the following additional elements: wherein the plurality of documents comprise unstructured textual documents. (The limitation describes the type documents in the plurality, which is directed to field of use and as such, it does not integrate the abstract idea into a practical application. Similarly, the additional element does not amount to significantly more than the judicial exception. See MPEP 2106.05(h).)

Dependent claim 10 is directed to a method, and falls into one of the four statutory categories.
Claim 10 does not recite any additional abstract ideas.
Claim 10 recites the following additional elements: wherein the symbolic knowledge base comprises structured data represented in one or more ontologies. (The limitation describes the structure of the data in the symbolic knowledge base, which is 

Dependent claim 11 is directed to a method, and falls into one of the four statutory categories.
Claim 11 recites the following abstract ideas:
wherein said generating the second query answer comprises performing the symbolic reasoning in connection with at least part of the query. (mental process step directed to observing and evaluating the query to generate a query answer using at least part of the query. A human is capable of performing symbolic reasoning to provide an answer to a query.)
Claim 11 does not recite any additional elements.

Dependent claim 12 is directed to a method, and falls into one of the four statutory categories.
Claim 12 recites the following abstract ideas:
wherein said executing the symbolic reasoning comprises (i) identifying a portion of an ontology in the symbolic knowledge base required for generating the first query answer (mental process step directed to observation and evaluation of an ontology for use in generating a query answer)
and (ii) generating the first query answer. (mental process step directed to evaluating and determining an answer to the query)


Dependent claim 13 is directed to a method, and falls into one of the four statutory categories.
Claim 13 recites the following abstract ideas:
wherein said extracting is driven by one or more relations in one or more ontologies in the symbolic knowledge base. (mental process step directed to analyzing document data and determining axioms)
Claim 13 does not recite any additional elements.

Dependent claim 14 is directed to a method, and falls into one of the four statutory categories.
Claim 14 recites the following abstract ideas:
generating a third query answer in response to a determination that the one or more axioms are inconsistent with the symbolic knowledge base, wherein said extracting is driven by one or more relations in one or more ontologies in the symbolic knowledge base. (mental process step directed to analyzing document data and determining axioms)
Claim 14 does not recite any additional elements.
Dependent claim 17 is directed to a system, and falls into one of the four statutory categories.
Claim 17 recites the following abstract ideas:

Claim 17 recites the following additional elements:
wherein the at least one processor is further configured for: (This limitation is interpreted as describing mere instructions to apply an exception using generic computer components and does not amount to significantly more. See MPEP 2106.05(f).)

Dependent claim 19 is directed to a method, and falls into one of the four statutory categories.
Claim 19 does not recite any additional abstract ideas.
Claim 19 recites the following additional elements:
wherein the one or more axioms comprise an assertion component. (This element describes field of use for the invention, and does not integrate the abstract idea into a practical application. Similarly, the additional element does not amount to significantly more than the judicial exception. See MPEP 2106.05(h).)

Dependent claim 20 is directed to a method, and falls into one of the four statutory categories.
Claim 20 does not recite any additional abstract ideas.
Claim 20 recites the following additional elements:
wherein the one or more axioms comprise a terminological component. (This element describes field of use for the invention, and does not integrate the abstract idea 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 20170206797 A1) in view of Haase (Haase et al., "Ontology Learning and Reasoning — Dealing with Uncertainty and Inconsistency", In: "Uncertainty Reasoning for the Semantic Web I", Springer, Berlin, Heidelberg., 2008, pages 366-384.).

With respect to claim 1, Solomon teaches A computer-implemented method, (para. [0019], "The invention comprises a method for teaching courses consisting of lessons in text or other media form, complemented by an online interactive Expert Avatar accessed by the student using an electronic device, having a microphone, speakers, and display screen, wherein the Expert Avatar, which is programmed to have knowledge of the subject being taught by virtue of artificial intelligence software and knowledge bases, can respond to queries from the student with appropriate answers. The Expert Avatar is available to students online to answer their queries, but also can make recommendations of topics about which the student should enquire and can test the student's understanding of the responses.")
comprising: receiving a first query from at least one user; (para. [0019], "The invention comprises a method for teaching courses consisting of lessons in text or other media form, complemented by an online interactive Expert Avatar accessed by the student using an electronic device, having a microphone, speakers, and display screen, wherein the Expert Avatar, which is programmed to have knowledge of the subject being taught by virtue of artificial intelligence software and knowledge bases, can respond to queries from the student with appropriate answers. The Expert Avatar is available to students online to answer their queries, but also can make recommendations of topics about which the student should enquire and can test the student's understanding of the responses." In Solomon, students are users. Queries are received via the ‘Expert Avatar’.)
determining whether the first query is capable of being answered using symbolic reasoning performed on data of a symbolic knowledge base; (para. [0031], "When questions cannot be matched, a secondary search routine such as ElasticSearch is employed to search the primary knowledge base for a matching question. The corresponding response is given if a high confidence match is achieved. If no match is achieved with the backup artificial intelligence, and requests by the learning system for clarification fail, a search routine applied to the primary knowledge base will generate a response." Recognizing when questions cannot be matched in Solomon corresponds to a determination that a query cannot be answered using a symbolic reasoning process.)
executing the symbolic reasoning to generate a first query answer in response to a determination that the first query is capable of being answered using the symbolic reasoning; (para. [0023], "The authoring manager may employ artificial intelligence software to assist in generating questions and responses, including semantically equivalent questions, identify key words, additional topic and sub-topics, wild cards to assist in database searches, as well as identifying conflicts within the database and potential resolution thereof. Using natural language processing, the authoring manager will expand existing and new queries and responses to allow for multiple variations of the same or similar queries to generate the same or similar responses.")
extracting one or more axioms from a plurality of documents in response to a determination that a second query is not capable of being answered using the symbolic reasoning; (Solomon teaches a determination that a query is not capable of being answered using symbolic reasoning, and an alternative search process ‘ElasticSearch’ involving a plurality of documents. Extracting one or more axioms from a plurality of documents will be taught later; para. [0031], "When questions cannot be matched, a secondary search routine such as ElasticSearch is employed to search the primary knowledge base for a matching question. The corresponding response is given if a high confidence match is achieved. If no match is achieved with the backup artificial intelligence, and requests by the learning system for clarification fail, a search routine applied to the primary knowledge base will generate a response.")
But Solomon does not explicitly teach extracting one or more axioms from a plurality of documents in response to a determination that a second query is not capable of being answered using the symbolic reasoning, and determining whether the one or more axioms are consistent with the symbolic knowledge base.
Haase, however, does teach extracting one or more axioms from a plurality of documents in response to a determination that a second query is not capable of being answered using the symbolic reasoning; (A determination that a query is not capable of being answered using symbolic reasoning has been taught previously by Solomon. Haase teaches extracting one or more axioms from a plurality of documents. Section 1, “We apply the enrichment process to the EKAW ontology – an ontology covering the domain of conference organization – with disjointness axioms automatically generated by an ontology learning tool.” Axioms generated by an ontology learning tool correspond to extracting; Section 5.1, “We applied the ontology learning framework Text2Onto (see Section 3.1) to a corpus of 1,700 abstracts of the BT Digital Library, all of them taken from documents about knowledge management.)
determining whether the one or more axioms are consistent with the symbolic knowledge base; (Section 2.2, “Logical contradictions hamper the effective use of an ontology. For example, the standard entailment as defined above is explosive, i.e. an inconsistent ontology has all axioms as consequences. Formally, if an ontology O is inconsistent, then for all axioms α we have O |= α. In other words, query answers for inconsistent ontologies are completely meaningless, since for all queries the query answer will be true. To deal with the issue of potential inconsistencies in ontologies, we can choose from a number of alternative approaches [13]: Consistent Ontology Evolution is the process of managing ontology changes by preserving the consistency of the ontology with respect to a given notion of consistency. The consistency of an ontology is defined in terms of consistency conditions, or invariants that must be satisfied by the ontology. The approach of consistent ontology evolution imposes certain requirements with respect to its applicability. For example, it requires that the ontology is consistent in the first place and that changes to the ontology can be controlled.”)
It would have been obvious to an artisan of ordinary skill before the effective filing
date of the claimed invention to combine the computer-implemented method of Solomon with extracting one or more axioms from a plurality of documents in response to a determination that a second query is not capable of being answered using the symbolic reasoning, determining whether the one or more axioms are consistent with the symbolic knowledge base, and generating a second query answer based on the one or more axioms in response to a determination that the one or more axioms are consistent with the symbolic knowledge base in order to generate consistent ontologies and take into account the uncertainty of the acquired knowledge. (Haase, Abstract)
	But Haase does not explicitly teach generating a second query answer based on the one or more axioms in response to a determination that the one or more axioms are consistent with the symbolic knowledge base.
(Solomon teaches generating query answers from a plurality of documents through ElasticSearch. As previously established, Haase teaches extracting axioms from a plurality of documents and determining they are consistent with the knowledge base; para. [0031], "When questions cannot be matched, a secondary search routine such as ElasticSearch is employed to search the primary knowledge base for a matching question. The corresponding response is given if a high confidence match is achieved. If no match is achieved with the backup artificial intelligence, and requests by the learning system for clarification fail, a search routine applied to the primary knowledge base will generate a response.”)

	With respect to claim 2, modified Solomon teaches the computer-implemented method of claim 1, and Solomon also teaches comprising: determining whether part of a given query is capable of being answered using the symbolic reasoning in response to the determination that the given query is not capable of being answered. (para. [0031], “Natural language processing software is employed to correct question spelling errors, correct common automatic speech recognition translation errors, translate slang and convert the question to its underlying meaning. Automatic speech recognition software is employed to convert the student's verbal questions into text, and text to speech software converts the text response into the Expert Avatar spoken response.”; para. [0041], “Then natural language processing software would be employed to analyze the initial list to create semantic equivalent questions, basic intents and questions incorporating synonyms and equivalent terms. These operations would create an updated list for automatic matching optimization and finally for the primary author to approve.”; para. [0042], “To make a robust Expert Avatar, each query must be expanded to include variations in the wording of each query. The variations may include, and the authoring manager will preferably address, patterns for broad matching, de-emphasizing unimportant words and phrases, inclusion of synonyms and equivalent sounding words generated by automatic speech recognition.” Translating slang, converting the question to its underlying meaning, creating basic intents, including variations in the wording of each query, patterns for broad matching, and de-emphasizing unimportant words and phrases corresponds to determining whether part of a given query is capable of being answered.)

	With respect to claim 3, modified Solomon teaches the computer-implemented method of claim 1, and Solomon also teaches comprising: modifying a given query to at least one of (i) include one or more keywords (para. [0031], “Natural language processing software is employed to correct question spelling errors, correct common automatic speech recognition translation errors, translate slang and convert the question to its underlying meaning. Automatic speech recognition software is employed to convert the student's verbal questions into text, and text to speech software converts the text response into the Expert Avatar spoken response.”; para. [0041], “Then natural language processing software would be employed to analyze the initial list to create semantic equivalent questions, basic intents and questions incorporating synonyms and equivalent terms. These operations would create an updated list for automatic matching optimization and finally for the primary author to approve.”; para. [0042], “To make a robust Expert Avatar, each query must be expanded to include variations in the wording of each query. The variations may include, and the authoring manager will preferably address, patterns for broad matching, de-emphasizing unimportant words and phrases, inclusion of synonyms and equivalent sounding words generated by automatic speech recognition.”)
	and (ii) exclude one or more keywords in response to the determination that the given query is not capable of being answered using the symbolic reasoning. (para. [0031], “Natural language processing software is employed to correct question spelling errors, correct common automatic speech recognition translation errors, translate slang and convert the question to its underlying meaning. Automatic speech recognition software is employed to convert the student's verbal questions into text, and text to speech software converts the text response into the Expert Avatar spoken response.”; para. [0041], “Then natural language processing software would be employed to analyze the initial list to create semantic equivalent questions, basic intents and questions incorporating synonyms and equivalent terms. These operations would create an updated list for automatic matching optimization and finally for the primary author to approve.”; para. [0042], “To make a robust Expert Avatar, each query must be expanded to include variations in the wording of each query. The variations may include, and the authoring manager will preferably address, patterns for broad matching, de-emphasizing unimportant words and phrases, inclusion of synonyms and equivalent sounding words generated by automatic speech recognition.”)

	With respect to claim 4, modified Solomon teaches the computer-implemented method of claim 3, and Solomon also teaches wherein the one or more keywords correspond to one or more elements of an ontology. (para. [0045], “FIG. 3 shows an embodiment of a system that incorporates the simple response generator, but facilitates the creation of a transformed knowledge base in which the meaning of queries is identified using natural language processing, linked to a lexicon and an ontology.”)

	With respect to claim 5, modified Solomon teaches the computer-implemented method of claim 1, and Haase also teaches wherein the one or more axioms comprise at least one of (i) an assertion component and (ii) a terminological component. (Section 2.1, “The OWL ontology language is based on description logics, a family of class-based knowledge representation formalisms. In description logics, the important notions of a domain are described by means of concept descriptions that are built from concepts (also referred to as classes), roles (also called properties or relations), denoting relationships between things, and individuals (or instances). It is now possible to state facts about the domain in the form of axioms. Terminological axioms (also referred to as T -Box axioms) make statements about how concepts or roles are related to each other,
assertional axioms (sometimes called facts or A-Box axioms) make statements about the properties of individuals. We here informally introduce the language constructs of SHOIN, the description logic underlying OWL DL. For the correspondence between our notation and various OWL DL syntaxes, see [17]. In the description logic SHOIN, we can build complex classes from atomic ones using the following constructors:
– C D (intersection), denoting the concept of individuals that belong to both C
and D,
– C D (union), denoting the concept of individuals that belong to either C or D,
– ¬C (complement), denoting the concept of individuals that do not belong to C,
Ontology Learning and Reasoning — Dealing with Uncertainty and Inconsistency 369
– ∀R.C (universal restriction), denoting the concept of individuals that are related
via the role R only with individuals belonging to the concept C,
– ∃R.C (existential restriction), denoting the concept of individuals that are related
via the role R with some individual belonging to the concept C,
– ≥ n R, ≤ n R (qualified number restriction), denoting the concept of individuals
that are related with at least (at most) n individuals via the role R.
– {c1,...,cn} (enumeration), denoting the concept of individuals explicitly
enumerated.
Based on these class descriptions, axioms of the following types can be formed:
– concept inclusion axioms C D, stating that the concept C is a subconcept of the concept D,
– transitivity axioms Trans(R), stating that the role R is transitive,
– role inclusion axioms R S stating that the role R is a subrole of the role S,
– concept assertions C(a) stating that the individual a is in the extension of the concept C,
– role assertions R(a, b) stating that the individuals a, b are in the extension of the
role R,
– individual (in)equalities a ≈ b, and a ≈ b, respectively, stating that a and b denote the same (different) individuals.
With the constructs above, we can make complex statements, e.g., expressing that two concepts are disjoint using the axiom A ¬B. This axioms literally states that A is a subconcept of the complement of B, which intuitively means that there must not be any overlap in the extensions of A and B.”)
It would have been obvious to an artisan of ordinary skill before the effective filing
date of the claimed invention to combine the computer-implemented method of Solomon with the one or more axioms comprise at least one of (i) an assertion component and (ii) a terminological component in order to generate consistent ontologies and take into account the uncertainty of the acquired knowledge. (Haase, Abstract)

With respect to claim 6, modified Solomon teaches the computer-implemented method of claim 1, and Haase also teaches comprising: adding the one or more axioms determined to be consistent to the symbolic knowledge base. (Section 2.2, “Generally, inconsistencies refer to logical contradictions in an ontology. In the description logics community, different notions of inconsistency have been defined and used. In the classical definition, i.e. using first-order logic interpretations, a knowledge base is said to be inconsistent, if it has no models (satisfying interpretations). Incoherence of a knowledge base is defined as the existence of unsatisfiable concepts, i.e. concepts that have an empty extension in all models of the knowledge base. These unsatisfiable concepts are also referred to as incoherent concepts.”; Section 2.2, “Logical contradictions hamper the effective use of an ontology. For example, the standard entailment as defined above is explosive, i.e. an inconsistent ontology has all axioms as consequences. Formally, if an ontology O is inconsistent, then for all axioms α we have O |= α. In other words, query answers for inconsistent ontologies are completely meaningless, since for all queries the query answer will be true. To deal with the issue of potential inconsistencies in ontologies, we can choose from a number of alternative approaches [13]: Consistent Ontology Evolution is the process of managing ontology changes by preserving the consistency of the ontology with respect to a given notion of consistency. The consistency of an ontology is defined in terms of consistency conditions, or invariants that must be satisfied by the ontology. The approach of consistent ontology evolution imposes certain requirements with respect to its applicability. For example, it requires that the ontology is consistent in the first place and that changes to the ontology can be controlled. In certain application scenarios, these requirements may not hold, and consequently, other means for dealing with inconsistencies in changing ontologies may be required… While in principle all the above alternatives may be applicable to deal, in this article we illustrate how ontology learning can be combined with the approach of consistent ontology evolution to guarantee that the learned ontologies are kept consistent as the ontology learning procedures generate changes to the ontology over time.” Consistent Ontology Evolution ensures learned axioms are consistent with the ontology before they are incorporated into it. In Haase, an ontology structure is representative of the knowledge base.)
It would have been obvious to an artisan of ordinary skill before the effective filing
date of the claimed invention to combine the computer-implemented method of Solomon with adding the one or more axioms determined to be consistent to the symbolic knowledge base in order to generate consistent ontologies and take into account the uncertainty of the acquired knowledge. (Haase, Abstract)

	With respect to claim 7, modified Solomon teaches the computer-implemented method of claim 1, and Solomon also teaches wherein the queries comprises natural language queries. (para. [0019], “The invention comprises a method for teaching courses consisting of lessons in text or other media form, complemented by an online interactive Expert Avatar accessed by the student using an electronic device, having a microphone, speakers, and display screen, wherein the Expert Avatar, which is programmed to have knowledge of the subject being taught by virtue of artificial intelligence software and knowledge bases, can respond to queries from the student with appropriate answers. The Expert Avatar is available to students online to answer their queries, but also can make recommendations of topics about which the student should enquire and can test the student's understanding of the responses. The method employs: (1) a primary knowledge base of anticipated queries and responses for each specific Expert Avatar and its related subject matter; (2) a learning manager database comprising a set of learning goals, ranking of query importance and test questions and answers; (3) natural language processing software to correct spelling errors, correct speech recognition translation errors, translate slang and help interpret the meaning of each query;” In Solomon, students communicate queries via an electronic device having microphone, speakers, and a display screen. Natural language processing software is used to assist in interpreting the meaning of these queries. The queries are natural language queries.)
	 
	With respect to claim 8, modified Solomon teaches the computer-implemented method of claim 7, and Haase also teaches comprising converting at least one of the queries to either (i) a SPARQL format or (ii) a descriptive logic format. (Section 1, “In Section 2 we recapitulate the foundations of the OWL ontology language, query answering with OWL ontologies and the role of logical inconsistencies.”; Section 2, “Traditionally, a number of different knowledge representation paradigms have competed to provide languages for representing ontologies, including most notably description logics and frame logics. With the advent of the Web Ontology Language OWL, developed by the Web Ontology Working Group and recommended by the World Wide Web Consortium (W3C), a standard for the representation of ontologies has been created. Adhering to this standard, we base our work on the OWL language (in particular OWL DL, as discussed below) and describe the developed formalisms in its terms…The OWL ontology language is based on description logics, a family of class-based knowledge representation formalisms. In description logics, the important notions of a domain are described by means of concept descriptions that are built from concepts (also referred to as classes), roles (also called properties or relations), denoting relationships between things, and individuals (or instances). It is now possible to state facts about the domain in the form of axioms. Terminological axioms (also referred to as T -Box axioms) make statements about how concepts or roles are related to each other, assertional axioms (sometimes called facts or A-Box axioms) make statements about the properties of individuals. We here informally introduce the language constructs of SHOIN, the description logic underlying OWL DL… In the design of description logics, emphasis is put on retaining decidability of key reasoning problems and the provision of sound and complete reasoning algorithms. As the name suggests, description logics are logics, i.e. they have well-defined semantics. Typically, the semantics of a description logic is specified via model theoretic semantics, which explicates the relationship between the language syntax and the models of a domain using interpretations. An interpretation consists of a domain of interpretation (essentially, a set) and an interpretation function which maps from individuals, concepts and roles to elements, subsets and binary relations on the domain of interpretation, respectively. A description logic knowledge base consists of a set of axioms which act as constraints on the interpretations. The meaning of a knowledge base derives from features and relationships that are common in all possible interpretations. An interpretation is said to satisfy a knowledge base, if it satisfies each axiom in the knowledge base. Such an interpretation is called a model of the knowledge base. If the relationship specified by some axiom (which may not be part of the knowledge base) holds in all models of a knowledge base, the axiom is said to be entailed by the knowledge base. Checking consistency and entailment are two standard reasoning tasks for description logics. Other standard reasoning tasks include computing the concept hierarchy and answering conjunctive queries.” In Haase, relationships between queries and the ontology are interpreted with OWL description logic.)
It would have been obvious to an artisan of ordinary skill before the effective filing
date of the claimed invention to combine the computer-implemented method of Solomon with converting at least one of the queries to either (i) a SPARQL format or (ii) a descriptive logic format in order to generate consistent ontologies and take into account the uncertainty of the acquired knowledge. (Haase, Abstract)

With respect to claim 9, modified Solomon teaches the computer-implemented method of claim 1, and Haase also teaches wherein the plurality of documents comprise unstructured textual documents. (Section 1, “While search in digital libraries nowadays is restricted to structured queries against the bibliographic metadata (author, title, etc.) and to unstructured keyword-based queries over the full text documents, complex queries that involve reasoning over the knowledge present in the documents are not possible. Ontology learning enables obtaining the required formal representations of the knowledge available in the corpus to be able to support such advanced types of search. This application scenario is the subject of a case study within the digital library of BT (British Telecom) as part of the SEKT1 project. One of the key elements of the case study is to automatically learn ontologies to enhance search and finally be able to support queries of the kind “Find knowledge management applications that support Peer-to-Peer knowledge sharing.” To validate the work presented in this paper, we performed experiments with data from the BT Digital Library.” In Haase, complex queries are answered by extracting axioms from a plurality of documents comprising unstructured text documents.)
It would have been obvious to an artisan of ordinary skill before the effective filing
date of the claimed invention to combine the computer-implemented method of Solomon with the plurality of documents comprise unstructured textual documents in order to generate consistent ontologies and take into account the uncertainty of the acquired knowledge. (Haase, Abstract)

	With respect to claim 10, modified Solomon teaches the computer-implemented method of claim 1, and Haase also teaches wherein the symbolic knowledge base comprises structured data represented in one or more ontologies. (Section 2.2, “Generally, inconsistencies refer to logical contradictions in an ontology. In the description logics community, different notions of inconsistency have been defined and used. In the classical definition, i.e. using first-order logic interpretations, a knowledge base is said to be inconsistent, if it has no models (satisfying interpretations). Incoherence of a knowledge base is defined as the existence of unsatisfiable concepts, i.e. concepts that have an empty extension in all models of the knowledge base. These unsatisfiable concepts are also referred to as incoherent concepts.” The knowledge base of Haase is organized into an ontology structure.)

	With respect to claim 11, modified Solomon teaches the computer-implemented method of claim 1, and Solomon also teaches wherein said generating the second query answer comprises performing the symbolic reasoning in connection with at least part of the query. (para. [0031], “The learning system of the present invention presents an avatar representing a subject matter expert (referred to an Expert Avatar) on the display screen of a student's internet connected computer or mobile device, or other connected system, which can verbally respond to queries posed verbally by the student, provide recommendations on topics that the student might like to know about, test the student's understanding of responses previously provided and provide an assessment of the student's progress in achieving important learning goals in the Expert Avatar's area of expertise. As illustrated in FIG. 1, the system employs a first database comprised of two stored knowledge bases: (1) a primary knowledge base of anticipated student questions with the Expert Avatar responses, plus graphics, simulations, voice files, videos, pictures, Expert Avatar movements, etc., to complement the responses; and (2) a secondary knowledge base of generalized knowledge about the Expert Avatar, his or her field, and life and times (e.g., biographies, encyclopedia entries, vetted web pages, publications). The system includes software to match student questions to those in the primary knowledge base. Natural language processing software is employed to correct question spelling errors, correct common automatic speech recognition translation errors, translate slang and convert the question to its underlying meaning. Automatic speech recognition software is employed to convert the student's verbal questions into text, and text to speech software converts the text response into the Expert Avatar spoken response. When questions cannot be matched, a secondary search routine such as ElasticSearch is employed to search the primary knowledge base for a matching question. The corresponding response is given if a high confidence match is achieved. If no match is achieved with the backup artificial intelligence, and requests by the learning system for clarification fail, a search routine applied to the primary knowledge base will generate a response.”; para. [0041], “The authoring manager process may begin with an initial question generator which creates a list of anticipated questions from a variety of sources including data on frequently asked questions collected by internet search engines which are employed to create the auto-complete function. For example, entering the words “why is Albert” into the Yahoo search engine resulted in seven usable questions related to Albert Einstein that are frequently asked. Other sources include standard lists such as when “were you born?” or “where do you live?” which would be asked for any Expert Avatar, crowd source questions solicited on social media and author inputs. As the Expert Avatar is used, and unanticipated questions are received from students, these unanticipated questions would be added to the list of questions in the knowledge base. The authoring manager would also identify responses to the unanticipated questions using search engines such as Google or Watson, for addition to the knowledge base. The questions would then be analyzed to associate a topic and key words. Then natural language processing software would be employed to analyze the initial list to create semantic equivalent questions, basic intents and questions incorporating synonyms and equivalent terms. These operations would create an updated list for automatic matching optimization and finally for the primary author to approve.”; para. [0042, “In one embodiment of the system, the artificial intelligence system employs a markup, scripting or chat scripting language, such as AIML, riverscript, or other methods for generating chatbot conversational agents. The artificial intelligence system searches the knowledge base to find exact matches between student's questions and one of the anticipated queries. To make a robust Expert Avatar, each query must be expanded to include variations in the wording of each query. The variations may include, and the authoring manager will preferably address, patterns for broad matching, de-emphasizing unimportant words and phrases, inclusion of synonyms and equivalent sounding words generated by automatic speech recognition. The authoring manager software will also facilitate the transition of entries from a spreadsheet, or web form or combination of the two into appropriate knowledge base entries. A search routine such as Elastic Search may be used on the primary knowledge base in cases where the artificial intelligence system fails to find a match.” Translating slang, converting the question to its underlying meaning, creating basic intents, including variations in the wording of each query, patterns for broad matching, and de-emphasizing unimportant words and phrases corresponds to attempting to solve at least part of the query with symbolic reasoning techniques.)

([0045], "FIG. 3 shows an embodiment of a system that incorporates the simple response generator, but facilitates the creation of a transformed knowledge base in which the meaning of queries is identified using natural language processing, linked to a lexicon and an ontology.")
	and (ii) generating the first query answer. ([0023], "Using natural language processing, the authoring manager will expand existing and new queries and responses to allow for multiple variations of the same or similar queries to generate the same or similar responses." Query responses are generating with symbolic reasoning techniques including query expansion and natural language processing.)

With respect to claim 13, modified Solomon teaches the computer-implemented method of claim 1, and Haase also teaches wherein said extracting is driven by one or more relations in one or more ontologies in the symbolic knowledge base. (Section 1, “We apply the enrichment process to the EKAW ontology – an ontology covering the domain of conference organization – with disjointness axioms automatically generated by an ontology learning tool. We show how our approach of handling uncertainty and inconsistency in the learning process indeed leads to an improvement of quality with respect to a gold standard.”; Section 3.1, "Since ontology learning algorithms such as implemented in Text2Onto [5] consider the relation of individual ontology elements with the data the ontology has been engineered from, they allow to assess how well the ontology reflects the underlying corpus of data.” The ontology learning process in Haase produces or updates an ontology with extracted axioms. The individual elements of the ontology, axioms, are considered in relation to the data of the ontology as a whole.)
It would have been obvious to an artisan of ordinary skill before the effective filing
date of the claimed invention to combine the computer-implemented method of Solomon with said extracting being driven by one or more relations in one or more ontologies in the symbolic knowledge base in order to generate consistent ontologies and take into account the uncertainty of the acquired knowledge. (Haase, Abstract)

With respect to claim 14, modified Solomon teaches the computer-implemented method of claim 1, and Haase also teaches comprising: generating a third query answer in response to a determination that the one or more axioms are inconsistent with the symbolic knowledge base, (Haase teaches a determination that the one or more axioms are inconsistent as a result in an information retrieval process. Generating a query answer in response to the result of an information retrieval process will be taught later. Section 1, “In our approach to ontology learning we target the Web Ontology Language OWL, which is today the standard for representing ontologies on the web. With its grounding in description logics, reasoning with OWL ontologies is very well understood and efficient reasoning algorithms have been devised. Because of the uncertain and thus potentially contradicting information, the learned ontologies typically are highly inconsistent and thus do not allow for meaningful reasoning. Even approaches to the acquisition of very simple axioms such as subsumption between atomic classes can provoke inconsistencies if they are used for the enrichment of an existing ontology. In order to deal with this problem, we suggest the following approach: We apply ontology learning algorithms to generate ontologies, which also contain information about uncertainty in the form of annotations to ontology elements and axioms. These annotations capture the confidence about the correctness or relevance of the acquired knowledge. In doing so, we apply the techniques of consistent ontology evolution to ensure that the learned ontologies are kept consistent as the ontology learning procedures generate changes to the ontology over time. The process of consistent ontology evolution makes use of the confidence annotations to produce an ontology that is (1) consistent and (2) “most likely to be correct”, or certain.” In Haase, ontologies are limited to the learned axioms that maintain consistency.)
It would have been obvious to an artisan of ordinary skill before the effective filing
date of the claimed invention to combine the computer-implemented method of Solomon with a determination that the one or more axioms are inconsistent with the symbolic knowledge base in order to generate consistent ontologies and take into account the uncertainty of the acquired knowledge. (Haase, Abstract)
But Haase does not explicitly teach generating a third query answer in response to a determination that the one or more axioms are inconsistent with the symbolic knowledge base, wherein the third query answer comprises an answer based on (i) 
Solomon, however, does teach comprising: generating a third query answer in response to a determination that the one or more axioms are inconsistent with the symbolic knowledge base, (Solomon teaches generating query answers from a plurality of documents through ElasticSearch. As previously established, Haase teaches extracting axioms from a plurality of documents and determining they are inconsistent with the knowledge base; para. [0031], "When questions cannot be matched, a secondary search routine such as ElasticSearch is employed to search the primary knowledge base for a matching question. The corresponding response is given if a high confidence match is achieved. If no match is achieved with the backup artificial intelligence, and requests by the learning system for clarification fail, a search routine applied to the primary knowledge base will generate a response.”)
wherein the third query answer comprises an answer based on (i) structured data from the symbolic knowledge base (para. [0031], “ElasticSearch is employed to search the primary knowledge base for a matching question”)
and (ii) unstructured data from the plurality of documents. (para. [0041], “The authoring manager would also identify responses to the unanticipated questions using search engines such as Google or Watson” Google or Watson results may be derived from webpages and other unstructured documents.)

(para. [0018], "The Expert Avatar with learning manager and authoring manager is a software-based educational platform delivered on a student's computer or mobile device, to provide scaffolding, expansion, and enrichment of standard course curricula." ‘Software-based’ indicates a computer program product comprised of a computer readable storage medium containing program instructions executable by a device.)
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, (para. [0018], "The Expert Avatar with learning manager and authoring manager is a software-based educational platform delivered on a student's computer or mobile device, to provide scaffolding, expansion, and enrichment of standard course curricula." ‘Software-based’ indicates a computer program product comprised of a computer readable storage medium containing program instructions executable by a device.)
the program instructions executable by a device to cause the device to: (para. [0018], "The Expert Avatar with learning manager and authoring manager is a software-based educational platform delivered on a student's computer or mobile device, to provide scaffolding, expansion, and enrichment of standard course curricula." ‘Software-based’ indicates a computer program product comprised of a computer readable storage medium containing program instructions executable by a device.)
 
(para. [0033], "The system of the invention comprises a number of components which can reside on a single computer system or, more practically, reside on multiple servers linked by digital connections." Computer systems are well-understood to include components such as memory and at least one processor.)
comprising: a memory; (para. [0033], "The system of the invention comprises a number of components which can reside on a single computer system or, more practically, reside on multiple servers linked by digital connections." Computer systems are well-understood to include components such as memory and at least one processor.)
and at least one processor coupled to the memory and configured for: (para. [0033], "The system of the invention comprises a number of components which can reside on a single computer system or, more practically, reside on multiple servers linked by digital connections." Computer systems are well-understood to include components such as memory and at least one processor.)

With respect to claim 17, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying.

With respect to claim 18, modified Solomon teaches A computer-implemented method, (para. [0019], "The invention comprises a method for teaching courses consisting of lessons in text or other media form, complemented by an online interactive Expert Avatar accessed by the student using an electronic device, having a microphone, speakers, and display screen, wherein the Expert Avatar, which is programmed to have knowledge of the subject being taught by virtue of artificial intelligence software and knowledge bases, can respond to queries from the student with appropriate answers. The Expert Avatar is available to students online to answer their queries, but also can make recommendations of topics about which the student should enquire and can test the student's understanding of the responses.")
comprising: receiving a query from at least one user; (para. [0019], "The invention comprises a method for teaching courses consisting of lessons in text or other media form, complemented by an online interactive Expert Avatar accessed by the student using an electronic device, having a microphone, speakers, and display screen, wherein the Expert Avatar, which is programmed to have knowledge of the subject being taught by virtue of artificial intelligence software and knowledge bases, can respond to queries from the student with appropriate answers. The Expert Avatar is available to students online to answer their queries, but also can make recommendations of topics about which the student should enquire and can test the student's understanding of the responses." In Solomon, students are users. Queries are received via the ‘Expert Avatar’.)
determining that the query is not capable of being answered using symbolic reasoning performed on data of a symbolic knowledge base; (para. [0031], "When questions cannot be matched, a secondary search routine such as ElasticSearch is employed to search the primary knowledge base for a matching question. The corresponding response is given if a high confidence match is achieved. If no match is achieved with the backup artificial intelligence, and requests by the learning system for clarification fail, a search routine applied to the primary knowledge base will generate a response." Recognizing when questions cannot be matched in Solomon corresponds to a determination that a query cannot be answered using a symbolic reasoning process.)
extracting one or more axioms from a plurality of documents in response to the determination that the query is not capable of being answered using the symbolic reasoning; (Solomon teaches a determination that a query is not capable of being answered using symbolic reasoning, and an alternative search process ‘ElasticSearch’ involving a plurality of documents. Extracting one or more axioms from a plurality of documents will be taught later; para. [0031], "When questions cannot be matched, a secondary search routine such as ElasticSearch is employed to search the primary knowledge base for a matching question. The corresponding response is given if a high confidence match is achieved. If no match is achieved with the backup artificial intelligence, and requests by the learning system for clarification fail, a search routine applied to the primary knowledge base will generate a response.")
But Solomon does not explicitly teach extracting one or more axioms from a plurality of documents in response to the determination that the query is not capable of being answered using the symbolic reasoning and determining whether the one or more axioms are consistent with the symbolic knowledge base.
(A determination that a query is not capable of being answered using symbolic reasoning has been taught previously by Solomon. Haase teaches extracting one or more axioms from a plurality of documents. Section 1, “We apply the enrichment process to the EKAW ontology – an ontology covering the domain of conference organization – with disjointness axioms automatically generated by an ontology learning tool.” Axioms generated by an ontology learning tool correspond to extracting; Section 5.1, “We applied the ontology learning framework Text2Onto (see Section 3.1) to a corpus of 1,700 abstracts of the BT Digital Library, all of them taken from documents about knowledge management.)
determining whether the one or more axioms are consistent with the symbolic knowledge base; (Section 2.2, “Logical contradictions hamper the effective use of an ontology. For example, the standard entailment as defined above is explosive, i.e. an inconsistent ontology has all axioms as consequences. Formally, if an ontology O is inconsistent, then for all axioms α we have O |= α. In other words, query answers for inconsistent ontologies are completely meaningless, since for all queries the query answer will be true. To deal with the issue of potential inconsistencies in ontologies, we can choose from a number of alternative approaches [13]: Consistent Ontology Evolution is the process of managing ontology changes by preserving the consistency of the ontology with respect to a given notion of consistency. The consistency of an ontology is defined in terms of consistency conditions, or invariants that must be satisfied by the ontology. The approach of consistent ontology evolution imposes certain requirements with respect to its applicability. For example, it requires that the ontology is consistent in the first place and that changes to the ontology can be controlled.”)
It would have been obvious to an artisan of ordinary skill before the effective filing
date of the claimed invention to combine the computer-implemented method of Solomon with extracting one or more axioms from a plurality of documents in response to a determination that the query is not capable of being answered using the symbolic reasoning, determining whether the one or more axioms are consistent with the symbolic knowledge base, and generating a query answer based on the one or more axioms in response to a determination that the one or more axioms are consistent with the symbolic knowledge base in order to generate consistent ontologies and take into account the uncertainty of the acquired knowledge. (Haase, Abstract)
	But Haase does not explicitly teach generating a query answer based on the one or more axioms in response to a determination that the one or more axioms are consistent with the symbolic knowledge base.
	Solomon, however, does teach and generating a query answer based on the one or more axioms in response to a determination that the one or more axioms are consistent with the symbolic knowledge base. (Solomon teaches generating query answers from a plurality of documents through ElasticSearch. As previously established, Haase teaches extracting axioms from a plurality of documents and determining they are consistent with the knowledge base; para. [0031], "When questions cannot be matched, a secondary search routine such as ElasticSearch is employed to search the primary knowledge base for a matching question. The corresponding response is given if a high confidence match is achieved. If no match is achieved with the backup artificial intelligence, and requests by the learning system for clarification fail, a search routine applied to the primary knowledge base will generate a response.”)

With respect to claim 19, modified Solomon teaches the computer-implemented method of claim 18, and Haase also teaches wherein the one or more axioms comprise an assertion component. (Section 2.1, “The OWL ontology language is based on description logics, a family of class-based knowledge representation formalisms. In description logics, the important notions of a domain are described by means of concept descriptions that are built from concepts (also referred to as classes), roles (also called properties or relations), denoting relationships between things, and individuals (or instances). It is now possible to state facts about the domain in the form of axioms. Terminological axioms (also referred to as T -Box axioms) make statements about how concepts or roles are related to each other,
assertional axioms (sometimes called facts or A-Box axioms) make statements about the properties of individuals. We here informally introduce the language constructs of SHOIN, the description logic underlying OWL DL. For the correspondence between our notation and various OWL DL syntaxes, see [17]. In the description logic SHOIN, we can build complex classes from atomic ones using the following constructors:
– C D (intersection), denoting the concept of individuals that belong to both C
and D,
– C D (union), denoting the concept of individuals that belong to either C or D,
– ¬C (complement), denoting the concept of individuals that do not belong to C,
Ontology Learning and Reasoning — Dealing with Uncertainty and Inconsistency 369
– ∀R.C (universal restriction), denoting the concept of individuals that are related
via the role R only with individuals belonging to the concept C,
– ∃R.C (existential restriction), denoting the concept of individuals that are related
via the role R with some individual belonging to the concept C,
– ≥ n R, ≤ n R (qualified number restriction), denoting the concept of individuals
that are related with at least (at most) n individuals via the role R.
– {c1,...,cn} (enumeration), denoting the concept of individuals explicitly
enumerated.
Based on these class descriptions, axioms of the following types can be formed:
– concept inclusion axioms C D, stating that the concept C is a subconcept of the concept D,
– transitivity axioms Trans(R), stating that the role R is transitive,
– role inclusion axioms R S stating that the role R is a subrole of the role S,
– concept assertions C(a) stating that the individual a is in the extension of the concept C,
– role assertions R(a, b) stating that the individuals a, b are in the extension of the
role R,
– individual (in)equalities a ≈ b, and a ≈ b, respectively, stating that a and b denote the same (different) individuals.
With the constructs above, we can make complex statements, e.g., expressing that two concepts are disjoint using the axiom A ¬B. This axioms literally states that A is a subconcept of the complement of B, which intuitively means that there must not be any overlap in the extensions of A and B.”)
It would have been obvious to an artisan of ordinary skill before the effective filing
date of the claimed invention to combine the computer-implemented method of Solomon with the one or more axioms comprising an assertion component in order to generate consistent ontologies and take into account the uncertainty of the acquired knowledge. (Haase, Abstract)

With respect to claim 20, modified Solomon teaches the computer-implemented method of claim 18, and Haase also teaches wherein the one or more axioms comprise a terminological component. (Section 2.1, “The OWL ontology language is based on description logics, a family of class-based knowledge representation formalisms. In description logics, the important notions of a domain are described by means of concept descriptions that are built from concepts (also referred to as classes), roles (also called properties or relations), denoting relationships between things, and individuals (or instances). It is now possible to state facts about the domain in the form of axioms. Terminological axioms (also referred to as T -Box axioms) make statements about how concepts or roles are related to each other,
assertional axioms (sometimes called facts or A-Box axioms) make statements about the properties of individuals. We here informally introduce the language constructs of SHOIN, the description logic underlying OWL DL. For the correspondence between our notation and various OWL DL syntaxes, see [17]. In the description logic SHOIN, we can build complex classes from atomic ones using the following constructors:
– C D (intersection), denoting the concept of individuals that belong to both C
and D,
– C D (union), denoting the concept of individuals that belong to either C or D,
– ¬C (complement), denoting the concept of individuals that do not belong to C,
Ontology Learning and Reasoning — Dealing with Uncertainty and Inconsistency 369
– ∀R.C (universal restriction), denoting the concept of individuals that are related
via the role R only with individuals belonging to the concept C,
– ∃R.C (existential restriction), denoting the concept of individuals that are related
via the role R with some individual belonging to the concept C,
– ≥ n R, ≤ n R (qualified number restriction), denoting the concept of individuals
that are related with at least (at most) n individuals via the role R.
– {c1,...,cn} (enumeration), denoting the concept of individuals explicitly
enumerated.
Based on these class descriptions, axioms of the following types can be formed:
– concept inclusion axioms C D, stating that the concept C is a subconcept of the concept D,
– transitivity axioms Trans(R), stating that the role R is transitive,
– role inclusion axioms R S stating that the role R is a subrole of the role S,
– concept assertions C(a) stating that the individual a is in the extension of the concept C,
– role assertions R(a, b) stating that the individuals a, b are in the extension of the
role R,
– individual (in)equalities a ≈ b, and a ≈ b, respectively, stating that a and b denote the same (different) individuals.
With the constructs above, we can make complex statements, e.g., expressing that two concepts are disjoint using the axiom A ¬B. This axioms literally states that A is a subconcept of the complement of B, which intuitively means that there must not be any overlap in the extensions of A and B.”)
It would have been obvious to an artisan of ordinary skill before the effective filing date of the claimed invention to combine the computer-implemented method of Solomon with the one or more axioms comprising a terminological component in order to generate consistent ontologies and take into account the uncertainty of the acquired knowledge. (Haase, Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK J TURNER whose telephone number is (571)272-8469. The examiner can normally be reached Monday-Thursday 9am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.T./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121